DETAILED ACTION
Applicants’ request for continued examination of March 18, 2021, in response to the action mailed January 19, 2021, is acknowledged.  The pending claim set was filed November 25, 2020 and was evaluated in the final rejection of January 19, 2021.  Claims 1-3, 5, 9-15, 18-19, and 22-26 are pending.
The elected invention is directed to a polynucleotide encoding the variant of the FMDV protease set forth by SEQ ID NO: 8, said variant set forth by SEQ ID NO: 228 consisting of a V124P substitution in the A2 - B2 beta sheet, and not comprising a P1 precursor, wherein said variant has reduced Eif4a1 cleavage compared to the parent FMDV protease of SEQ ID NO: 8. It is noted that recitation of SEQ ID NO: 8 has been deleted from claim 1. However, SEQ ID NO: 6, which is still recited, is identical to SEQ ID NO: 8; thus, claim 1 continues to encompass the elected invention.
Claims 2 -3, 5, 10-11, 15, 18-19, 22, and 24 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1, 9, 12-14, 23, and 25-26, as encompassing the elected invention, are hereby considered.
Effective Filing Date
The effective filing date for claims 1, 9, 12 – 14, 23, and 25-26 is May 22, 2018, the filing date of the instant application.   
AIA -First Inventor to File Status
Based on an US effective filing date of May 22, 2018, the present Application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, 12-14, 23, and 25-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.

Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemP1ated by the inventor of carrying out his invention.

Enablement
Rejection of claims 1, 9, 12 – 14, 23, and 25-26, under 35 U.S.C. 112, first paragraph/ enablement, for reasons set forth in the prior actions, is maintained. Said rejection is reiterated herein and modified based on claim amendments. 
Claims 1, 9, 12 – 14, 23, and 25-26 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The specification is enabling for enhanced accumulation of the P1-2A polypeptide fragments from FMDV 01 Manisa iso87 (Accession: AY593823; SEQ ID NO: 374) in E. coli by coexpression in the pJJP vector of the variant of SEQ ID NO: 8 consisting of the V124P substitution (SEQ ID NO:  228; e.g., example 2; figure 13D). However, the specification does not reasonably provide enablement for any polynucleotide encoding any modified FMDV 3C protease having a V124P substitution and at least 95% identity to SEO ID NOS: 2, 4, 6, 10, 12, 14, 16, 18 or 20, wherein said protease induces enhanced translation rate or accumulation, in any cellular context, of any full-length P1 precursor polypeptide having any structure and encoded by any 
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1, 9, 12 – 14, 23, and 25 – 26 are so broad as to encompass any polynucleotide encoding any modified FMDV 3C protease having a V124P substitution and at least 95% identity to SEO ID NOS: 2, 4, 6, 10, 12, 14, 16, 18 or 20, wherein said protease induces enhanced translation rate or accumulation, in any cellular context, of any P1 precursor polypeptide having any structure and encoded by any polynucleotide having and encoding any regulatory sequences.   This scope includes polynucleotides encoding such protease variants wherein the P1 precursor protein is expressed from a different polynucleotide, which is the elected invention. 
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the large number of proteases and essentially infinite number of P1 precursor polypeptides, encoding polynucleotides, and host cells encompassed.  Since the regulatory elements determine the ability of any polynucleotide to be transcribed and translated to produce a desired protein, predictability of which changes can be tolerated in a polynucleotide’s sequence and obtain the desired activity requires a knowledge of and guidance with regard to which nucleotides provide the fragments from FMDV 01 Manisa iso87 (Accession: AY593823; SEQ ID NO: 374) in E. coli by coexpression from the pJJP vector of the variant of SEQ ID NO: 8 consisting of the V124P substitution (SEQ ID NO:  228; example 1; figure 13D).  The specification does not enable the skilled artisan to make and use any polynucleotide encoding any modified foot-and-mouth disease virus (FMDV) 3C protease having at least 95% identity to SEO ID NOS: 2, 4, 6, 10, 12, 14, 16, 18 or 20 which comprises a V124P amino acid substitution wherein expression of the encoded variant protease enhances translation rate or accumulation of any P1 precursor polypeptide having any structure and any function and encoded by any polynucleotide.
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications of polynucleotides and polypeptides, as encompassed by the instant claims.  Furthermore, the positions within a polynucleotide’s and protein's sequence where modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any polynucleotide and protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given polynucleotide or protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claims 1, 9, 12 – 14, 23, and 25 – 26, which encompasses all polynucleotides encoding any modified foot-and-mouth disease virus (FMDV) 3C protease having at least 95% identity to SEO ID NOS: 2, 4, 6, 10, 12, 14, 16, 18 or 20 which 
 The specification does not support the broad scope of claims 1, 9, 12 – 14, 23, and 25 – 26 because the specification does not establish: (A) any successful example of a polynucleotide encoding any modified foot-and-mouth disease virus (FMDV) 3C variant protease having at least 95% identity to SEO ID NOS: 2, 4, 6, 10, 12, 14, 16, 18 or 20 which comprises a V124P amino acid substitution wherein expression of the variant protease enhances translation rate or accumulation of any full-length P1 precursor polypeptide having any structure and any function and encoded by any polynucleotide; (B) regions of the 3C protease and P1 protein and polynucleotide structures which may be modified without affecting the enhanced translation rate or accumulation of P1 proteins; (C) the general tolerance of the enhanced translation rate or accumulation of P1 proteins to structural modification of P1 proteins, 3C variants, and encoding polynucleotides and extent of such tolerance; (D) a rational and predictable scheme for modifying any residues of these proteins and encoding polynucleotides with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of polynucleotides encoding a large number of modified proteases wherein the modified protease induces, in any cellular context, enhanced translation rate or accumulation of any P1 precursor polypeptide having any structure and encoded by any polynucleotide having and encoding any regulatory sequences.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of polynucleotides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, 

In support of their request that said rejection be withdrawn, applicants provide the following arguments in their remarks and declaration of February 16, 2021.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Remarks:  Applicants respectfully submit that the disclosure of the pJJP plasmid is enabling. The "parent vector" of the pJJP vector is the commercially available pTARGETTM vector available from Promega (Madison, WI). The sequence for the entire pJJP vector utilizing the V124P mutagenized 3C protease is included in the present application as SEQ ID: 403. SECOND PUCKETTE DECLARATION at,¶3.
Declaration: 3. The "parent vector" of the pJJP vector is the commercial pTARGETTM vector available from Promega (Madison, WI}. It was modified to reduce the overall size and reduce the number of CpG islands in order to improve transgene expression. The sequence for the entire pJJP vector utilizing the V124P mutagenized 3C protease is included in the present Application as SEQ ID NO: 403.
(B) Reply:	Applicants’ statement on the record that SEQ ID NO:  403 is the sequence for the entire pJJP vector encoding the V124P mutagenized 3C protease is acknowledged.
It is noted that the claims are not limited to the use of the pJJP vector.
It is further noted that the claims encompass systems in which the P1 precursor is express from and different polynucleotide, which is the elected invention.
(C) Remarks:  Furthermore, a plasmid map of the pJJP vector is provided in the present Application as Figure 13B. This map includes internal marks every 1000bp as they relate to plasmid features. This map is further augmented by the inclusion of restriction enzyme sites marking the 
Declaration: 4. The plasmid map of the pJJP vector is provided in the present application as Figure 13B. One skilled in the art would easily recognize all of the abbreviations used in Figure 13B and what role these play in protein expression from a plasmid. This map includes internal marks every 1000bp as they relate to plasmid features. This map is further augmented by the inclusion of restriction enzyme sites marking the beginning, BamHI, and ending, Xbal, of the transgene expression cassette. These cut sites represent highly unique nucleotide sequences that one skilled in the art would easily be able to identify in Seq ID: 403. One skilled in the art would recognize the Kozac sequence GCCGCCACCATG immediately following the BamH1 site as the beginning of an open reading frame for protein expression. One skilled in the art would know that expression of this open reading frame would continue until terminated by the appearance of the first in frame stop codon, TA.A, TAG, or TGA,
(C) Reply:	Applicants’ statement on the record that the pJJP vector is represented in the Figure 13B, that the map includes internal marks every 1000bp as they relate to plasmid features, is further augmented by the inclusion of restriction enzyme sites marking the BamHI beginning and XbaI ending of the transgene expression cassette, and that the Kozac sequence GCCGCCACCATG immediately following the BamH1 site is the beginning of an open reading frame for protein expression is acknowledged.  It is also acknowledged that the skilled artisan would know that stop codons are TA.A, TAG, or TGA.  
It is further acknowledged that SEQ ID NO:  403 contains a BamH1 site, Kozac sequence, and Xba1 site at nucleotides 1034-1039, 1040-1051, and 4601-4606, respectively.  
Remarks:  The section labeled PI on the plasmid map provided in Figure 13B is also provided as SEQ ID 373 "P1_O1_Manissa_cut_sites_removed"; the section labeled 3C, in this case including the V124P mutation, is identified as SEQ ID 225. This further allows those skilled in the art to easily validate their interpretation of the plasmid map provided in Figure 13B should they wish to perform further manipulations. SECOND PUCKETTE DECLARATION at ¶5.
Declaration: 5. To further assist one skilled in the art to make and use the invention, the present Application discloses a section labeled P1 on the plasmid map provided in Figure 13B as SEQ lD 373 "P1_O1_Manissa_cut_sites removed'' the section labeled 3C, in this case including the V124P mutation, is identified as SEQ ID 225. This further allows those skilled in the art to easily validate their interpretation of the plasmid map provided in Figure 13B should they wish to perform further manipulations.
(D) Reply:	It is acknowledged that the vector set forth by SEQ ID NO:  403 comprises 
(a) SEQ ID NO:  373 which encodes the FMDV polyprotein set forth by NCBI Acc# AAT01766 (SEQ ID NO:  373),
(b) SEQ ID NO:  225 which encodes SEQ ID NO:  8 with the V124P substitution (SEQ ID NO:  228), and
(c) a luciferase.
 
 Based thereon, the skilled artisan would be enabled to reduce to practice determining the effect of the 3C protease V124P mutation of SEQ ID NO:  6 (SEQ ID NO:  228) on luciferase secretion and accumulation of the FMDV polyprotein type O fragments.
However, the application fails to demonstrate that said secretion of luciferase or accumulation of P1 fragments can be interpreted as a measure of enhanced translation rate or accumulation of full-length P1 protein, as recited in the instant claims.  See reply (B) below under ‘Written Description’. 
It is noted that the instant claims are not limited to use of the pJJP vector or the P1 protein set forth by SEQ ID NO:  373.
It is further noted that the claims encompass systems in which the P1 precursor is express from and different polynucleotide, which is the elected invention.
Remarks:  In addition, a person of ordinary skill in the art would understand that the pJJP vector contains: 
(i)	a CMV human cytomegalovirus promoter that is well-established and widely used to drive gene expression;
(ii)	followed by a Kozac sequence to express a transgene and could easily find this sequence in SEQ ID: 403; and
(iii)	expression of this open reading frame would only be terminated by the appearance of the first in frame stop codon, TAA, TAG, or TGA and this would represent the transgene that would need to be moved to any other expression vector system to recreate an isolated polynucleotide encoding a modified FMDV 3C protease as claimed. PUCKETTE DECLARATION at ¶6.

Declaration: 6. A person of ordinary skill in the art would understand that features contained in the pJJP vector include: (i) a CMV human cytomegalovirus promoter that is well-established and widely used to drive gene expression; (ii) formed by a Kozac sequence to express a transgene and could easily find this sequence in SEQ ID: 403; and (iii) expression of this open reading frame would only be terminated by the appearance of the first in frame stop codon, TAA, TAG, or TGA and this would represent the transgene that would need to be moved to any other expression vector system to recreate an isolated poly-nucleotide encoding a modified FMDV 3C protease as claimed. One skilled in the art would know that the transgene expression sequence is the primary component for the expression and production of virus like particles. 
(E) Reply:	See Reply (C)-(D) above.
 
Written Description
Rejection of claims 1, 9, 12 – 14, and 23, and 25-26 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, as explained in the prior actions, is maintained.  Said rejection is herein reiterated and modified based on claim amendments.
Claims 1, 9, 12 – 14, 23, and 25 – 26 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the Application was filed, had possession of the claimed 
Consequently, there is no evidence that any representative species of this essentially infinite genus was in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when couP1ed with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because no species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.

(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Remarks:	The luciferase assay is independent of 3C activity on the P1 protein. While it is expressed from the same open reading frame, the luciferase is separated by the use of a 2A translational interrupter sequence as defined in paragraphs [0141] and [0142] of the present Application as well as by SEQ ID: 645. A more thorough description of this system is provided in paragraph [0364], which includes the reference to an open access scientific publication Puckett et al., BMC Biotechnol., 2017, 17:52 in which the system in use is reported.
Foot-and mouth disease vims (FMDV) encodes a nonstructural 2A translational interrupter which induces ribosome skipping causing the separation of the FMDV P1 and P2 polyproteins in a non-proteolytic manner [13, 14]. The efficiency of FMDV 2A­rnediated translational interruption is amino acid sequence dependent, and its activity is enhanced when the additional sequence derived from the C-terminus of the FMDV ID (VP1) protein is included [15, 16). FMDV 2A-mediated polyprotein separation is nearly 100% efficient and produces a constant 1: 1 yield of proteins on either side of the FMDV 2A sequence [14]. Therefore, a fusion of GLuc and FMDV 2A sequences potentially provides a mechanism to directly correlate yields of transcriptionally-linked recombinant proteins by assaying for secreted GLuc activity. Such an assay would enable sequential, non-destructive sampling and normalization among test samples. (Page 53 ¶2)

This system is also described to a lesser extent in Puckett et al., J. Virol., 201 7, 91 :e00924-I, which was incorporated by reference in its entirety in paragraph [0368]." SECOND PUCKETTE DECLARATION at ¶7. 
Declaration:	7. The luciferase assay is independent of 3C activity on the P1 protein. While it is expressed from the same open, reading frame, the luciferase is separated by the use of a 2A translational interrupter sequence as defined in paragraphs [0141] and [0142] of the present Application as well as by SEQ ID: 645.  A more thorough description of this system is provided in paragraph [0364] which includes the reference to an open access scientific publication Puckett et al BMC BiotechnoL, 2017, 17:52 in which the system in use is reported. This system is also described to a lesser extent In s J, Virol,, 2017, 91:e00924-I which was incorporated by reference in its entirety in paragraph [0368]. 
(B) Reply:	Applicants’ assertion that the luciferase assay is independent of 3C activity on the P1 protein is acknowledged. It is acknowledged that paragraphs 141-142 of the specification, as filed, discusses 
(a) the ‘2A’ interrupter and points to Luke et al, 2009, 
(b) that said 2A polynucleotide sequence is as set forth by 34-87 of SEQ ID NO:  645, 
(c) that SEQ ID NO:  645 encodes the 1d2A polypeptide of SEQ ID NO:  646, 
(d) that 1-33 encode the FMDV 1D,  
(e) that 34-87 encode the 2A peptide, and 
(f) that 88-90 encode a C-terminal proline.  

As stated above under ‘Enablement’, it is acknowledged that the vector set forth by SEQ ID NO:  403 comprises SEQ ID NO:  373 which encodes the FMDV polyprotein set forth by NCBI Acc# AAT01766 (SEQ ID NO:  373) and SEQ ID NO:  225 which encodes SEQ ID NO:  8 with the V124P substitution (SEQ ID NO:  228). 
The transgene of SEQ ID NO:  403 encodes the polypeptide set forth at the end of this reply (B), wherein SEQ ID NO:  373 and 225 are as indicated and it is assumed that the last domain is a luciferase.  
The specification states: ‘[0141] As used herein, "2A" refers to an FMDV translation interrupter sequence, see Luke, et al., Biotech. Genetic Eng. Revs. 26:223-260 (2009)’. Luke teaches that the 2A interrupter is as set forth by the peptide ‘LLNFDLLKLAGDVES-NPG’ (p225 ¶2).  The SEQ ID NO:  403-encoded polypeptide below comprises the sequence LLKLAGDVESNPG at the C-terminus of SEQ ID NO:  373 and 14 amino acids downstream of SEQ ID NO:  225, as indicated.  Thus, as acknowledged by applicants, the luciferase assay of the instant application measures the amount of secreted luciferase per se.  Said assay does not measure the amount of luciferase translated, the rate of luciferase translation, or modulation thereof by any 3C protease, including variants.  
Importantly, for the following reasons, said luciferase assay does not measure the rate of P1 precursor polypeptide translation or accumulation, as recited in the instant claims.  
potentially [emphasis herein] provides a mechanism to directly correlate yields of transcriptionally-linked recombinant proteins by assaying for secreted GLuc activity.’ (remarks herein p4 ¶7).  Thus, applicants acknowledge that it has not been demonstrated that the translation rate or accumulation of the P1 polypeptide correlates with secretion of luciferase, including upon expression of the 3C proteases and variants.  
Second, applicants have stated that ‘the luciferase assay is independent of 3C activity on the P1 protein’ (remarks p4 ¶6).  The examiner agrees that there is no evidence that the secreted luciferase assay is independent of, dependent on, or correlated with the effect of 3C activity on the P1 protein.  Moreover, this statement further confirms the examiner’s position that the secreted luciferase assay is not a valid method for determining the effect of the 3C proteases on the translation rate or cellular accumulation P1 precursor proteins. 
Third, various cellular components may differentially affect the rate of P1 protein translation and accumulation, compared to luciferase translation, accumulation, and secretion. 
	Proteins encoded by the transgene comprised within SEQ ID NO:  403 is as follows.
SID373:  polyprotein type O
SQNQSGNTGSIINNYYMQQYQNSMDTQLGDNATSGGSNEGSTDTTSTHTTNTQNNDWFSK
LASSAFSGLFGALLADKKTEETTLLEDRILTTRNGHTTSTTQSSVGVTYGYATAEDFVSG
PNTSGLETRVAQAERFFKTHLFDWVTSDPFGRCHLLELPTDHKGVYGSLTDSYAYMRNGW
DVEVTAVGNQFNGGCLLVAMVPELCSIQKRELYQLTLFPHQFINPRTNMTAHITVPFVGV
NRYDQYKVHKPWTLVVMVVAP1TVNSEGAPQIKVYANIAPTNVHVAGEFPSKEGIFPVAC
SDGYGGLVTTDPKTADPAYGKVFNPPRNMLPGRFTNFLDVAEACPTFLHFEGDVPYVTTK
TDSDRVLAQFDLSLAAKHMSNTFLAGLAQYYTQYSGTINLHFMFTGPTDAKARYMIAYAP
PGMEPPKTPEAAAHCIHAEWDTGLNSKFTFSIPYLSAADYAYTASDTAETTNVQGWVCLF
QITHGKADGDALVVLASAGKDFELRLPVDARTQTTSAGESADPVTATVENYGGETQVQRR
QHTDVSFILDRFVKVTPKDQINVLDLMQTPAHTLVGALLRTATYYFADLEVAVKHEGNLT
WVPNGAPEAALDNTTNPTAYHKAP1TRLALPYTAPHRVLATVYNGNSKYGDGTVANVRGD
LQVLAQKAARALPTSFNYGAIKATRVTELLYRMKRAETYCPRP1LAIHPDQARHKQKIVA
PVKQLLNFDLLKLAGDVESNPG1

P 

SID225:  3C protease

GTAYLVPRHLFAEKYDRIMLDGRAMTDSDYRVFEFEIKVKGQDMLSDAALMVLHRGNRVR
DITKHFRDTARMKKGTPVVGVINNADPGRLIFSGEALTYKDIVVCMDGDTMPGLFAYRAA
TKAGYCGGAVLAKDGADTFIVGTHSAGGNGVGYCSCVSRSMLLKMKAHIDPEPHHE

EF

SID645:
HKQKIIAPAKQLLNFDLLKLAGDVESNPGP2

Luciferase
GVKVLFALICIAVAEAKPTENNEDFNIVAVAS
NFATTDLDADRGKLPGKKLP1EVLKEMEANARKAGCTRGCLICLSHIKCTPKMKKFIPGR
CHTYEGDKESAQGGIGEAIVDIPEIPGFKDLEPMEQFIAQVDLCVDCTTGCLKGLANVQC
SDLLKKWLPQRCATFASKIQGQVDKIKGAGGD

(C) Remarks: The Final Office Action at page 8 alleges: 
"The specification discloses the use of only the pJJP vector. In addition, as explained in the prior action and above the specification does not disclose the structural requirements for any vector, having any regulatory sequences, which are necessary, not necessary or inhibitory to support enhanced translation of the P1 precursor protein. The Applications discloses only the use of the pJJP vector such that the skilled artisan would have recognized possession." 

The present application, however, does disclose the structural requirements for the pJJP vector by means of SEQ ID: 403 which contains the full sequence of the pJJP vector as well as a plasmid map of the vector in Figure 13B, as discussed above.  
Declaration:  8. The plasmid map of Figure 13B contains easily Identifiable and common components of plasmids used by those knowledgeable in the art for protein expression and would be easily interpreted by one of ordinary skill in the art.
(C) Reply:	This argument appears to be more relevant to enablement.
As discussed above, it is acknowledged that the specification and applicants’ remarks and declaration herein disclose the sequence of the pJJP vector and the transgene (SEQ ID NO:  403) encoding the P1 type O polypeptide, the 3C variant set forth by SEQ ID NO:  228, luciferase, two copies of the 2A translation interrupter, and that said vector disclosure is such that the skilled artisan would recognize that applicants were in possession of said vector and the use for detecting luciferase secretion and cellular accumulation of P1 type O polypeptide fragments.  However, as described above 

Rejection of claim 26 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, is withdrawn for the following reason.  In support of their request that said rejection be withdrawn, applicants provide the following argument in their remarks of February 16, 2021.  
Moreover, the paragraph cited in the OA [130], provides the direct support for the claim by stating: 
A mutant, variant or modified polypeptide may have 75, 80, 85, 90, 95, 97.5, 98, 99, or 100% sequence identity or sequence similarity with a known picornaviral polynucleotide or polypeptide sequence, such as those described herein and in the sequence listing. 

This is persuasive because it states that mutants/variants include proteins with modification(s) of any polypeptide disclosed in the sequence listing.  This includes mutants of sequence listing-disclosed mutants derived from naturally occurring proteins.  
Allowable Subject Matter
No claims are allowable.
The examiner attempted to contact applicants’ representative, Kelly Hyndman on June 15, 2021 at 202-254-5322 and 703-444-1328 to discuss possible amendment for possible allowance.  No reply was received. 
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published Application or subsequent filings of the specification.  This is necessary as, the published Application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original Application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached 11a-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this Application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supP1ied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 


Information regarding the status of an Application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652                                                                                                                                                                                                       



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2A translation interrupter as per Luke.
        2 2A translation interrupter as per Luke.